Kish, P. J.
1. Where the consideration of a negotiable promissory note was certain services to be performed by the payee to the maker, failure of performance of the services was no defense to an action on the note brought by a purchaser thereof for value and before its maturity, though he knew of the consideration, but not of its failure, when he purchased. See Morrison v. Hart, ante, 660.
2. There was no complaint that any error of law was committed upon the trial. The evidence warranted the verdict and the court did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.